DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species a): claims 1-4, 7-11, 16 and 17 in the reply filed on 09/15/2021 is acknowledged.

Claims 5, 6, 12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 16 and 17 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Lederer et al. (US 2013/0123413)
In Examples 1-3 in Table 2, Lederer et al. teach automotive interior parts prepared from thermoplastic compositions comprising 
	(a) heterophasic propylene copolymer(s), 
	(b) a high aspect ratio (HAR) Talc as a filler, 
	(c) an amphiphilic protective additive comprising a hydrophilic part and a hydrophobic part (i.e., "ESA" or "Oleamide"), and 
	(d) a phenolic antioxidant additive (see Footnote * Rest to 100% are additives, like antioxidants, which are preferably phenolic antioxidants [See ¶ 121]);
	wherein (a)-(d) are present in various weight ranges consistent with the present claims. 
	It is noted that the 15-19 w% of SEBS is consistent with the optional ethylene-olefin elastomer component recited in applicant’s claims.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1-4, 7-11, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lederer et al. (EP 2410007)
	In Example 1 in Table 2 of EP 2410007, Lederer et al. teach a thermoplastic composition comprising 
	(a) heterophasic propylene copolymer(s) (HECO 1 and 2), 
	(b) a high aspect ratio (HAR) talc as a filler (Talc 2), 
	(c) an amphiphilic protective additive comprising a hydrophilic part and a hydrophobic part (see "ESA"), and 
	(d) a phenolic antioxidant additive (see Footnote * Rest to 100% are additives, like antioxidants, acc. to [0093] preferably phenolic antioxidants);

	In ¶ 150-151 of EP 2410007, Lederer et al. teach the production of automotive interior parts from these compositions.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)  are met.

Claim(s) 1-4, 7-11, 16 and 17  is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Grein et al. (US 2018/0002515)
	On ¶ 1 and the examples, Grein et al. teach polypropylene compositions for use in automotive articles.  In Samples 1 and 3 of Tables 2 and 4, Grein et al. teach compositions comprising components (a) to (d) in weight ranges as presently claimed:
	Polymer A and B corresponding to the matrix, 
	Plastomer 1 or 2 corresponding to the dispersed phase, 
	HAR Talc is the filler,
	"Crodamide ER" corresponds to the amphiphilic compound, and 
	Irganox 1076 is a phenolic antioxidant.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2))  are met.

Claim(s) 1-4, 7-11, 16 and 17  is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Batinas-Geurts et al. (US 2018/0208755)
	In ¶ 2 and the Tables on page 3 of the Examples (in particular Example E1), Batinas-Geurts et al., filed 11/07/2016, teach compositions comprising HECOs (PP1, PP2), an Elastomer, a HAR talc as a filler, a phenolic antioxidant (Irganox B225 comprises also a phenolic antioxidant), and an amphiphilic additive (i.e., MR1 and MR3) exemplified in weight ranges constant with the present claims.
a)(1)/(a)(2))  are met.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE